Citation Nr: 1632244	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to December 1975, to include service at Camp Lejeune, North Carolina.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In June 2015, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record following post remand, the Board finds that further development is necessary.  Specifically in a September 25, 2015 VA Form 21-4138 (notably prior to the November 2015 issuance of the supplemental statement of the case (SSOC) in the matter), the Veteran for the first time alleged that his service included service on a ship and that by virtue of such service he was exposed to asbestos.  He claimed, in part, that his respiratory disability is due to such exposure to asbestos.  This theory of entitlement has not been considered/adjudicated by the AOJ.  Notably, when there is a claim of service connection for a disability based on a theory that the disability is due to exposure to asbestos, under VA manual provisions there is specific development that must be completed, to include a determination as to whether or no service records demonstrate the Veteran was exposed to asbestos during service; development to determine whether or not the Veteran was exposed to asbestos either before or after service; and development to determine whether there is relationship between any exposure to asbestos in service found and the claimed disease in light of latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  Here there has not been compliance with these Manual provisions.  Consequently, a remand for such compliance is necessary.
Furthermore, in testimony at the April 2015 hearing before the Board, the Veteran reported treatment for respiratory problems at a medical facility at 98th Street and Western Avenue in Chicago fairly soon (approximately 5 or 6 years) following his separation from service.  The Board's June 2015 remand requested development for records of that treatment.  On remand the AOJ asked the Veteran provide an authorization for VA to secure records of such treatment.  In response he provided an authorization for VA to secure Advocate Burbank [a treatment provider with multiple facilities] records from 1981 to the present.  It appears that because the Veteran had earlier provided an authorization for VA to secure radiology records from Advocate Burbank from 2006 to 2015, and such records were secured, the AOJ assumed that the authorization was a duplicate one, and did not follow-up.  What is not clear is whether the Veteran submitted the authorization for Advocate Burbank (in Burbank) because that was where he received the treatment in the early 1980's (and not at 98th and Western) or because he is alleging treatment from 2 different providers in the early 1980's (in which case he has failed to respond to an AOJ request for identifying information and authorization to secure private records from 98th and Western.  Regardless the pre-2006 records from Advocate do not appear to have been sought, and a remand for clarification and further development is necessary.

The Board's remand also requested an examination of the Veteran by a pulmonologist to ascertain the likely etiology of the Veteran's asthma.  A September 25, 2015 opinion by Dr. Coulson states that the Veteran's asthma is "not due to service," Dr. Coulson explained that contaminated water at Camp Lejeune is not an etiological factor for asthma; that asthma is unrelated to tear gas exposure in service because such exposure did not cause symptoms in service; and that the asthma is not due to exposure to cleaning materials/solvents or bug sprays (for roaches) because such exposures did not trigger an allergic reaction in service.  Dr. Coulson did not address whether the Veteran's asthma was related to his exposure to flour (as was specifically alleged).  The Veteran served as a pastry chef in service, an occupational specialty that presumably involved substantial exposure to flour.  [A 2009 VA examiner had offered a conclusory opinion indicating that exposure to flour is not a known cause of asthma; there is information on the internet that indicates otherwise.  See D. Talini et al., Diagnosis of Flour-induced Occupational Asthma in a Cross-sectional Study, 96 Respiratory Med. 236-43 (2002), http://www.ncbi.nlm.nih.gov/pubmed/12000002]  Dr. Coulson opined that the likely etiology for the Veteran's asthma is allergies.  The Veteran's service treatment records (STRs) do not note allergies, and he has submitted a January 2016 letter from a private treating board-certified allergist, stating that the Veteran "has no clinical allergy, no environmental allergy symptoms, and no allergic triggers have been implicated in heightening the expression of his asthma."  As the provider is acknowledged as having specific subject matter expertise, there is strong evidence in the record that conflicts with the opinion given on September 2015 VA examination.  In light of the foregoing, further development of medical evidence is necessary. 

[Regarding the allegation of exposure to asbestos on a ship, the Board notes the Veteran's DD Form 214 does not show any sea service.  His service personnel records, which should identify all his duty stations, would provide clarification whether he indeed served on a ship, and was so exposed to asbestos as he specifically alleged in a September 15, 2015 statement.]

The Board's previous remand also instructed the AOJ make a formal finding regarding whether the Veteran was exposed to contaminated water at Camp Lejeune; the AOJ has not done so, perhaps because the September 2015 VA examiner indicated Camp Lejeune waters are not an etiological factor for development of asthma.  Proper development of this case requires such a preliminary determination (without evidence of exposure a medical opinion whether such exposure was an etiological factor for the development of asthma would be pointless).  If exposure to contaminated waters is found, another medical opinion regarding nexus would be necessary because the September 2015 opinion is conclusory and conflicts with other probative evidence in the record.  Notably, the Court has found that when there has not been substantial compliance with remand instructions by the Board, the Board errs as a matter of law, when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following:

1. The AOJ should conduct exhaustive development to secure for the Veteran's complete service personnel file (to specifically including the listing of all of his duty assignments).  If such records are unavailable because they are irretrievably lost or have been destroyed, it should be so certified for the record, the scope of the search should be noted, and he should be so notified.

2. The AOJ should fully develop pertinent evidence and make a formal finding of fact for the record regarding  whether the Veteran was exposed to asbestos in service (and if so, the extent of such exposure and the nature and extent of any pre or post-service exposure to asbestos):

The AOJ should almost make a formal finding of fact for the record regarding whether or not the Veteran was exposed to contaminated waters a Camp Lejeune.

3. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for respiratory disability/asthma (records of which are not already associated with the record) and to provide the releases necessary for VA to secure complete records of any such private evaluation and/or treatment.  He should  be asked to clarify whether he received treatment for respiratory complaints in the early 1980's at both 98th and Western and at Advocate Burbank  or only at Advocate Burbank and to provide authorizations for VA to secure complete clinical records (in particular those from the 1980's)  from the provider(s) he identifies.

The AOJ should secure all outstanding clinical records from the providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received. 

4. Thereafter, the AOJ should arrange for the Veteran to be examined by an allergist or pulmonologist to determine the likely etiology of his asthma.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should be advised of the AOJ's findings regarding the Veteran's alleged exposures in service to asbestos and contaminated waters at Camp Lejeune.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion regarding the likely etiology for the Veteran's asthma (whether it was incurred or aggravated in service).  The examiner should respond to the following:

What is the most likely etiology for the Veteran's asthma?  Specifically is it at least as likely as not (a 50 percent or greater probability) that it is related to service, to include as related to upper respiratory infections he had in service, or as due to exposures to:

a. Asbestos
b. Contaminated waters in Camp Lejeune
c. Flour
d. Cleaning materials/solvents;
e. Substances such as tear gas used in training; 

If the examiner finds that the asthma is unrelated to the Veteran's service, the examiner should identify the etiology considered more likely (with explanation why that is so).

The examiner should include rationale with all opinions.   The rationale should specifically include comment on the opinions by the September 2015 VA examiner and the private allergist (in January 2016), expressing agreement or disagreement with each, and rationale for the agreement or disagreement.

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

